Each defendant appeals from a judgment in favor of the plaintiff against the defendants for the sum of $2,139.50, entered upon the verdict of a jury in the Chemung County Clerk’s office on the 1st day of June, 1943, and from an order denying the motions of the defendants for a new trial. The action was brought by plaintiff to recover damages for personal injuries sustained by reason of the negligence of defendants when an automobile owned and operated by the defendant Davidson, in which plaintiff was a passenger, collided with an automobile owned and operated by the defendant Fultz at the intersection of the Geneva-Watkins road and the old macadam road leading to Rock Stream. The issues presented were for the jury. The charge of the Trial Justice and his rulings excusing jurors challenged by the plaintiff were proper. There is ample evidence to sustain the verdict and the judgment and order appealed from should be affirmed. Judgment and order affirmed, with costs. Hill, P. J., Bliss, Heffernan, Schenek and Brewster, JJ., concur.